4 N.Y.3d 732 (2004)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
CARLOS CABAN, Appellant.
Court of Appeals of the State of New York.
Submitted December 6, 2004.
Decided December 16, 2004.
Motion, treated as one for assignment of counsel, granted only to the extent that Robert J. Boyle, Esq., 350 Broadway, Suite 308, New York, NY 10013 is assigned without fee to represent appellant on the appeal herein. Counsel may, however, apply for reimbursement of necessary disbursements incurred in connection with the assignment, subject to the limitations contained in section 500.10 (c) of the Rules of the Court of Appeals (22 NYCRR 500.10 [c]).